Citation Nr: 1538094	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-11 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the Veteran has basic eligibility for educational assistance pursuant to Chapter 33, Title 38 of the United States Code (the post-9/11 G.I. Bill).

2.  Entitlement to service connection for a right hip strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran served on active duty from March 2007 through January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and in January 2011 by the RO in Atlanta, Georgia.  In the September 2010 rating decision, the St. Petersburg RO denied service connection for a right hip strain.  In the January 2011 decision, the Atlanta RO denied the Veteran's claim of entitlement to educational assistance pursuant to the post-9/11 G.I. Bill.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was remanded by the Board in October 2014 for further development, to include:  readjudicating the issue of the character of the Veteran's discharge from his period of service from March 6, 2007 through January 14, 2010 and associating with the record documentation of a telephone call from the Veteran that is referenced in a June 2013 Supplemental Statement of the Case (SSOC).

Pursuant to the Board's remand, the Atlanta RO prepared an April 2015 VA Form 119, Report of Contact, in which it summarized certain previous development and adjudication performed previously in 2012 and 2013.  The RO noted also that it attempted to contact the Veteran by telephone in April 2015, but was unable to reach the Veteran.  According to the record, no further efforts were made to contact the Veteran, and moreover, the RO did not subsequently readjudicate the issue of the Veteran's entitlement to educational assistance pursuant to the post-9/11 G.I. Bill, either by formal supplemental statement of the case (SSOC), in any other written form, or by telephone contact.  Toward that end, the RO has done nothing more than to summarize in writing the development and adjudication performed before the matter was re-certified to the Board, but has not actually readjudicated the matter or provided the Veteran with any notice as to the disposition of the issue following the RO's readjudication.

In instances where the agency of original jurisdiction (AOJ) does not comply substantially with the Board's remand orders, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, given the RO's failure to readjudicate the issue of the Veteran's entitlement to educational assistance pursuant to the post-9/11, G.I. Bill, the RO has not complied with the Board's October 2014 remand order.  For that reason, the Board is compelled once again to remand that matter so that the RO can readjudicate that issue, and if adverse to the Veteran, provide him with a SSOC as to that issue.

Concerning the issue of the Veteran's entitlement to service connection for a right hip strain, that issue was denied by the St. Petersburg RO in a September 2010 rating decision.  The Veteran subsequently filed a timely Notice of Disagreement (NOD) as to that issue in May 2011.

In July 2014, the RO attempted to provide the Veteran with a Statement of the Case (SOC) addressing the issue of his entitlement to service connection for a right hip strain.  That SOC was undeliverable and returned to the RO by the United States Postal Service (USPS).

Upon close review of the record, the Board observes that in a March 2014 VA Form 21-526EZ, the Veteran perhaps erroneously identified his address as being in pertinent part "Lot 97" as opposed to "Lot 93" which had been the Veteran's previous address of record.  Apparently noting the change in the Veteran's reported address, the RO treated the new information as a change of address and mailed the July 2014 SOC to the "Lot 97" address.  Indeed, other letters and notices were mailed to the Veteran's "Lot 97" address and were also returned undelivered by the USPS.  Subsequently, mail was sent to the Veteran at his "Lot 93" address.  That mail was apparently received by the Veteran, as a responsive 38 U.S.C. § 5103 Notice Response was returned from the Veteran.  Under the circumstances, the record appears to show that the Veteran currently remains at his "Lot 93" address and that the July 2014 SOC was mailed to an incorrect address.

Due to an apparent misunderstanding, the Veteran has not yet received an SOC addressing the issue of his entitlement to service connection for a right hip strain.  As a result, he has not yet had the opportunity to perfect his appeal as to that issue.  Under the circumstances, VA must provide the Veteran with an SOC, mailed to his "Lot 93" address, that pertains to his right hip claim.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of the character of the Veteran's discharge from service for the period from March 6, 2007 through January 14, 2010.  The Veteran must be notified of this decision and apprised of the procedural and appellate rights in the event that the adjudication is unfavorable and he elects to appeal.

2.  The Veteran's claim for service connection for a right hip strain should be readjudicated by the AOJ.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SOC as to that issue and be given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary to perfect his appeal to the Board concerning that issue.  38 C.F.R. § 20.302(b) (2014). 

3.  If, and only if, the Veteran perfects a timely appeal of any SOC issued, the issue of the Veteran's entitlement to service connection for a right hip strain should be returned to the Board for further appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




